Citation Nr: 0012267	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, including spasms of the colon.

2.  Entitlement to service connection for myalgia.

3.  Entitlement to service connection for a disability 
manifested by a chronic sore throat. 

4.  Entitlement to service connection for sciatica.

5.  Entitlement to service connection for neurasthenia.

6.  Entitlement to service connection for a disability 
manifested by a loss of weight.

7.  Entitlement to service connection for a contusion to the 
abdomen.

8.  Entitlement to service connection for a urinary tract 
infection (UTI) with chronic cystitis and dysuria. 

9.  Entitlement to service connection for blurred vision of 
the right eye.

10.  Entitlement to service connection for a spontaneous loss 
of teeth.

11.  Entitlement to service connection for residuals of an 
injury to the cervical spine.  

12.  Entitlement to service connection for a somatoform 
disorder. 

13.  Entitlement to service connection for residuals of an 
injury to the head. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The appellant served with the South Carolina Army National 
Guard with periods of active and inactive duty for training 
from July 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia South Carolina, which denied service connection for 
the disabilities on appeal.  In October 1998, the Board 
remanded this case to the Columbia, South Carolina RO for 
additional development, including the securement of 
additional service medical and personnel records.  That 
development has been completed and the case has been returned 
to the Board for final appellate review. 



FINDING OF FACT

The claims of entitlement to service connection for irritable 
bowel syndrome, including colon spasms, myalgia, a disability 
manifested by a chronic sore throat, sciatica, neurasthenia, 
a disability manifested by a loss of weight, a contusion to 
the abdomen, a UTI with chronic cystitis and dysuria, blurred 
vision of the right eye, a spontaneous loss of teeth, 
residuals of an injury to the cervical spine, a somatoform 
disorder and residuals of an injury to the head, are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for irritable 
bowel syndrome, including colon spasms, myalgia, a disability 
manifested by a chronic sore throat, sciatica, neurasthenia, 
a disability manifested by a loss of weight, a contusion to 
the abdomen, a UTI with chronic cystitis and dysuria, blurred 
vision of the right eye, a spontaneous loss of teeth, 
residuals of an injury to the cervical spine, a somatoform 
disorder and residuals of an injury to the head are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records from the appellant's active duty and 
inactive duty for training with the South Carolina Army 
National Guard reflect that all of the appellant's systems 
were normal during a July 1986 enlistment examination.  It is 
unclear as to whether or not a dental examination was 
performed.  The appellant's weight was 154 pounds.  His 
eyesight was 20/20 in the right eye in both distant and near 
vision.  On a Report of Medical History, dated in July 1986, 
the appellant reported that he was in excellent health.  An 
October 1989 medical evaluation report reflects that all of 
the appellant's systems were reported to have been normal 
with the exception of an identifying body mark, scar or 
tattoo.  It was noted that the appellant was missing teeth 
number 24 and 25 (it is unclear as to whether he is missing 
tooth numbered 23).  His weight was 167 pounds.  In the right 
eye, the appellant had near vision to 20/50 and distant 
vision was to 20/70.  On a Report of Medical History, dated 
in October 1989, the appellant reported having severe tooth 
or gum trouble, an injury to the head, recurrent back pain, 
frequent or painful urination, stomach, liver or intestinal 
trouble and a recurrent gain or loss of weight. He reported 
having seen a "Dr. Kay" for spasms of the colon.  In the 
physicians summary section of the report, the examiner 
indicated that the appellant reported having a daily sore 
throat, dysuria, for which he had an un-filled prescription, 
and colon spasms, which were no longer a problem.  The 
appellant also related that he had sustained an injury to 
head during a May 1988 motor vehicle accident, had 
spontaneously lost teeth, and had lost eight to ten pounds 
over a two week period during an attempt to lose weight.  

Medical reports, submitted by private physicians, dating from 
1989 to 1998, are of record.  In 1988 and 1989, the appellant 
sought treatment at the Belton Family Practice in Belton, 
South Carolina for complaints of a sore throat, dysuria, 
stomach, back, right shoulder, cervical and left upper arm 
pain, and frequent and painful urination.  These reports show 
that diagnoses of possible and questionable irritable bowel 
syndrome, questionable myalgia and cervical muscle strain 
were recorded.  In January 1988, the appellant reported that 
his stomach was sore and painful because his brother had hit 
him in the stomach with his knee at the end of December.  In 
May 1989, it was noted that the appellant had lost weight.  A 
June 1989 report, submitted by Leonard W. Douglas, M.D., 
reflects that a diagnosis of cervical (neck) muscle strain 
was recorded and that the appellant had been prescribed 
medication.  The appellant returned to the Belton Family 
Clinic in 1996 and 1997.  In May 1996, an assessment of 
severe debilitating anxiety and psychosomatic illness was 
entered by the examining physician.  In December 1997, it was 
noted that the appellant had suffered an old head injury and 
that he had headaches and complaints of abdominal pain and 
blood with bowel movements.  The examiner noted that the 
appellant's complaints were psychosomatic regarding injuries 
that he had sustained eight years previously.  The appellant 
was referred to the mental health clinic.   

In January 1998, the appellant was seen at the Anmed Westside 
Community Center in Anderson, South Carolina for multiple 
complaints.  At that time, he reported having throat problems 
from having to "call out cadences."  The appellant 
indicated that fluid kept seeping into his lungs, but he 
denied having any change in the tone of his voice or 
hoarseness.  The examiner noted that the appellant did not 
have any real pain at that time.  The appellant also reported 
having bumped his head while riding in a van during service, 
and that he had immediate pain without any other evidence of 
trauma such as, bleeding, masses on the external cranium, 
loss of consciousness, dizziness or blurry vision.  Since 
that time, he indicated that he had chronic pain and that it 
felt as if his whole body burned.  He denied having any 
nausea or vomiting.  In January 1998, the examiner's 
assessment was that the appellant had bumped his head.  In 
March, April and May 1998, the appellant returned to the 
Anmed Community Center and complained of throat pain and a 
hoarse voice for the previous eight years after he sustained 
an injury to his head.  In April 1998, it was noted by the 
examining physician that the appellant had a normal barium 
swallow and that he did not have any kind of findings which 
would point to an origin of a sore throat.  The examiner felt 
that the appellant had sinusitis or pharyngitis like 
symptoms.  In May 1998, the appellant continued to complain 
of pharyngitis and painful urination.  A diagnosis with 
respect to either of these complaints was not recorded at 
that time. 

A Social Security Award determination letter and the medical 
reports upon which the decision was based were received by 
the RO in December 1998.  A review of the award report 
reflects that the appellant was awarded disability benefits 
commencing on January 1, 1998 because of paranoid 
schizophrenia.  A June 1996 report of Robert D. Cox III, 
M.D., was used in making the Social Security determination 
and is of record.  A review of this report shows that the 
appellant reported having developed a bad cough during 
service and that he was treated symptomatically from a 
military physician.  He related that he improved but in 
November 1987, his problems resurfaced.  The appellant 
indicated that in December 1987, he was kicked in the stomach 
by his brother and that he has had genitourinary problems 
since that time.  He also reported having been involved in a 
motor vehicle accident in March 1988, but that he was not 
treated by a physician at that time.  The appellant related 
that in 1989, he was found to have had a neck injury, which 
was manifested by constant pain in his posterior neck and 
shoulders.  The impression of the examiner was chronic 
paranoid schizophrenia and vague and inconsistent physical 
complaints which approached the severity of a somatoform 
disorder, which was part of the overall schizophrenic 
process.

II.  Analysis
A.  General Laws and Regulations

"Active duty" means full-time duty in the Armed Forces, other 
than active duty for training. 38 U.S.C.A. § 101(21) (West 
1991); 38 C.F.R. § 3.6(b) (1999). While "active duty" also 
includes other types of service, none of these are relevant 
to the facts in this case. Ibid. The term "Armed Forces" 
means the United States Army, Navy, Marine Corps, Air Force, 
and Coast Guard, including their Reserve components.  38 
U.S.C.A. § 101(10) (West 1991); 38 C.F.R. § 3.1(a) (1999). 
The term "Reserve" means a member of a reserve component of 
one of the Armed Forces, included the Army Reserve. 38 
U.S.C.A. §§ 101(26), (27) (West 1991); 38 C.F.R. §§ 3.1(b)(c) 
(1999).

"Active duty for training" means full-time duty in the Armed 
Forces performed by Reserves for training purposes. 38 
U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (1999).  
"Inactive duty training" means duty (other than full-time 
duty) prescribed for Reserves. 38 U.S.C.A. § 101(23) (West 
1991); 38 C.F.R. § 3.6(d) (1999).  Active duty for training 
and inactive duty training also include other types of 
service, but none of these are relevant to the issue raised 
by the facts in this case. See 38 C.F.R. §§ 3.6(c) (2)-(6), 
3.6(d) (2)-(4), and (e) (1999).

Under 38 U.S.C.A. § 1110, providing that certain statutory 
conditions are met, the United States will pay compensation 
to any veteran for disability resulting from personal injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service during a period of war.  The 
phrase, "in the active military, naval, or air service," is 
further defined as any period of "active duty for training" 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an 
"injury" [not disease] incurred or aggravated in line of 
duty. 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1999); See generally Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  The implementing regulation defines inactive 
duty training as "duty (other than full-time duty) prescribed 
for Reserves." 38 C.F.R. § 3.6(d) (1999).

Thus, an individual engaged in inactive duty training who is 
disabled from an "injury" incurred or aggravated in line of 
duty may be eligible to receive compensation.  On the other 
hand, compensation is not allowed for "diseases." Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).  

The appellant is seeking service connection for the 
disabilities listed on the front page of this decision.  The 
legal question to be answered initially is whether the 
appellant has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail with respect to 
these claims and there is no duty to assist him further in 
the development of these claims.  38 U.S.C.A. § 5107(a).  In 
this case, in October 1998, the Board remanded the 
appellant's claims to the Columbia, South Carolina RO for 
additional development, including an additional search for 
service medical and personnel records from several military 
agencies.  However, no additional service records were 
secured from these alternative sources.  As will be explained 
below, the Board finds that these claims are not well 
grounded.

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a individual had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

1.  Service connection claims with no evidence of a current 
disorder

Concerning the appellant's claims for service connection for 
a UTI with chronic cystitis and dysuria, a disability 
manifested by a loss of weight, a contusion to the abdomen, 
blurred vision of the right eye, sciatica, neurasthenia and 
residuals of an injury to the head, service medical records 
reflect that during an October 1989 medical examination, the 
appellant complained of experiencing a loss of weight, 
dysuria, colon spasms, and that he had sustained an injury to 
his head during a May 1988 motor vehicle accident.  That same 
examination report also reflects that the appellant's vision 
in the right eye had decreased from 20/20, in both distant 
and near vision in July 1986, to 20/50 and 20/70, 
respectively.  The October 1989 examination report also shows 
that the appellant's weight had increased from 154 pounds in 
July 1986 to 167 pounds.  

While a longitudinal review of the medical evidence, dating 
from 1988 to 1998, reflects that the appellant had abdominal 
pain, dysuria, and had lost weight in 1989, these same 
reports are devoid of a current diagnosis of a UTI, a 
disability manifested by a loss of weight, a contusion to the 
abdomen, blurred vision of the right eye, sciatica and 
neurosthenia.  Although a January 1998 report reflects that 
the appellant reported having hit his head on the inside of a 
military motor vehicle and that an assessment of a "bump on 
the head" was recorded by the examining physician, there is 
no medical evidence of any residuals of a head injury such as 
bleeding, masses on the external cranium, dizziness or loss 
of consciousness.  Additionally, while the appellant's vision 
of the right eye was noted to have decreased during service, 
there is no evidence that he currently has blurred vision of 
the right eye or any other chronic right eye disorder.  Even 
if the appellant was shown to have the aforementioned 
disorders, there is no competent evidence establishing an 
etiological link between any of these disorders and his 
periods of active or inactive duty for training.  Given the 
foregoing, plausible claims for service connection for the 
aforementioned disabilities does not inhere.  Consequently, 
such claims are not well grounded.  38 U.S.C.A. § 5107(a).

2.  Service connection claims with no medical evidence of a 
nexus between a current diagnosis and the appellant's service 

Regarding the appellant's claims for service connection for 
residuals of an injury to the cervical spine, a somatoform 
disorder, a spontaneous loss of teeth, irritable bowel 
syndrome, including colon spasms, myalgia and a disability 
manifested by a sore throat, an October 1989 service medical 
examination report reflects that the appellant reported 
having a daily sore throat.  It was also noted that he was 
missing teeth numbered 24 and 25 and possibly tooth number 
23.  Private medical evidence, dating from 1988 to 1998, 
shows that diagnoses of possible and questionable irritable 
bowel syndrome, questionable myalgia, pharyngitis, a 
somatoform disorder and cervical lumbar strain were entered.  
Even assuming, without conceding, that the appellant 
currently has these disabilities, there is no competent 
evidence establishing an etiological link between such 
disorders and his periods of active or inactive duty for 
training.  Concerning the claim for service connection for a 
somatoform disorder, such disorder was noted by the examining 
physician in June 1996 to be part of the appellant's non-
service-connected schizophrenic disorder.  With regards to 
the appellant's IBS, he has related these complaints to being 
hit in the stomach by his brother's knee in December 1987 and 
not to an incident of service origin.  

Overall, in the absence of any competent medical evidence 
establishing an etiological relationship between the 
aforementioned disorders and the appellant's active or 
inactive duty for training, the claim for these disabilities 
is not well grounded.  38 U.S.C.A. § 5107.

The only evidence the appellant has offered in support of his 
claims that he currently has the aforementioned disabilities, 
if diagnosed, which are related to his periods of active or 
inactive duty for training are his own unsubstantiated 
contentions.  While the appellant is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has not submitted any medical or other competent evidence to 
show that any currently diagnosed UTI with chronic cystitis 
and dysuria, a disability manifested by a loss of weight, a 
contusion to the abdomen, blurred vision of the right eye, 
residuals of an injury to the head, residuals of an injury to 
the cervical spine, a somatoform disorder, a spontaneous loss 
of teeth, irritable bowel syndrome, including spasms of the 
colon, myalgia, a disability manifested by a sore throat, 
sciatica and neurasthenia, if demonstrated, are related to 
his periods of active or inactive duty for training, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Since the claims are not well grounded, 
they must be denied.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995).  

In view of the foregoing observations, then, plausible claims 
for service connection for the disabilities on appeal are not 
presented and, accordingly, such related claims are, as was 
determined by the RO, not well grounded. 38 U.S.C.A. § 
5107(a).

Finally, as pertinent to each of the thirteen foregoing 
issues, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which service connection is claimed, to inform 
the appellant of the elements necessary to complete his 
application for a claim for service connection relative to 
each corresponding disability. See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for irritable bowel syndrome, including 
colon spasms, myalgia, a disability manifested by a chronic 
sore throat, sciatica, neurasthenia, a disability manifested 
by a loss of weight, a contusion to the abdomen, UTI with 
chronic cystitis and dysuria, blurred vision of the right 
eye, a spontaneous loss of teeth, residuals of an injury to 
the cervical spine, a somatoform disorder and residuals of an 
injury to the head are denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

